          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

JAMES McALPHIN
ADC #88328                                              PLAINTIFF

v.                   No. 5:18-cv-213-DPM-JTK

HOLDER, Doctor, ADC, East Arkansas
Regional Unit, et al.                              DEFENDANTS

                             ORDER
     Unopposed partial recommendation, Ng 8, adopted.   FED.   R. Crv.
P. 72(b) (1983 addition to advisory committee notes).   McAlphin's
claims against Christopher, Taylor, Carroll, Arkansas Department of
Correction, Payne, Stevens, Shipman, and McHan are dismissed
without prejudice.
     So Ordered.


                              D.P. Marshall Jr.
                              United States District Judge
